DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 171-183 with species election of SEQ ID NO:5 in the reply filed on May 3, 2022 is acknowledged.

Status of Claims
Claims 171-193 are pending in the instant application. Claims 184-193 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 171-183 are under examination on the merits in the instant case.

Information Disclosure Statement
All five foreign patent documents submitted in the IDS filed on June 16, 2021 are not considered as they are in non-English language. 

Drawings
The drawings are objected to because Figures 1 and 7 contain informal handwritten disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See paragraph 00245. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The disclosure is objected to because of the sequence rule non-compliant subject matter as indicated below. Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide sequences appearing in the specification, see paragraphs 00259-00260, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiency – Nucleotide sequences appearing in the drawings, see Figure 2, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 171-181 and 183 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majzoub et al. (The Journal of Physical Chemistry B, published on May 20, 2016, 120:6439-6453) as evidenced by Pawar et al. (Journal of Controlled Release, 2014, 196:168-183) and Jung et al. (European Journal of Pharmaceutics and Biopharmaceutics, 2000, 50:147-160).
Majzoub discloses a nanoparticle having a diameter of 100-150 nm comprising DNA, PEG-lipid conjugate, DOPC, MVL5, and a cell-penetrating peptide (e.g., “RGD”), wherein the molar ratio between MVL5 and DOPC is 1:8.  See Figure 3; pages 6441-6442.
Majzoub does not expressly disclose that the nanoparticle “is capable of penetrating a mucous layer of a gastrointestinal tract.” 
Pawar teaches that an RGD peptide is an art-recognized ligand for targeting and carrying an agent through the gastrointestinal tract comprising a mucosal lining. See Table 3; pages176 and 180.
Jung teaches that a nanoparticle of a size smaller than 100-150 nm is transported across the mucosal surface of the gastrointestinal (GI) tract and absorbed by the cells in the GI tract via mucosal uptake. See Tables 2-3; pages 149-151.
Since Majzoub’s nanoparticle contains the RGD peptide recognized to be a carrier of an agent through the GI tract, and since Majzoub’s nanoparticle is about 100-150 nm, which is the size known to be absorbed by the GI tract via mucosal uptake, it necessarily follows that Majzoub’s nanoparticle “is capable of penetrating a mucous layer of a gastrointestinal tract”, absent objective evidence to the contrary.
In addition, the functional limitation recited in the wherein clause is inherently present in Majzoub’s nanoparticle satisfying all claimed structural limitations because a compound and all of its properties are “one and the same thing.”
“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
Accordingly, the claimed structure is fully anticipated by Majzoub. 

Claims 171 and 173-183 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manoharan et al. (US 2011/0311583 A1).
Manoharan teaches making a lipid-encapsulated nucleic acid nanoparticle of “40 to 90 nm” in diameter comprising a cationic lipid (e.g., multivalent dioctadecylamidoglycyl carboxyspermine “DOGS”), a neutral lipid (e.g., DOPE), a PEG-lipid conjugate, a therapeutic nucleic acid (e.g., siRNA), and a cell permeation peptide having a hydrophobic membrane translocation sequence (MTS) of “AAVALLPAVLLALLAP” that is 100% identical to SEQ ID NO:5 claimed in the instant case or an amphiphilic cell permeation peptide of “KLALKLALKALKAALKLA” that is 100% identical to SEQ ID NO:50 claimed in the instant case, wherein the molar ratio between the cationic lipid and the neutral lipid is about 1:1. See paragraphs 0022-0023, 0140, 0150, and 0287, and 0315; Table 6.
Since Manoharan’s lipid-encapsulated nucleic acid nanoparticle fully satisfies all structural limitations set forth in the claims, it necessarily follows that Manoharan’s lipid-encapsulated nucleic acid nanoparticle “is capable of penetrating a mucous layer of a gastrointestinal tract”, absent objective evidence to the contrary.
Claims 171-183 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prieve et al. (US 2018/0221402 A1).
Prieve teaches making a lipid-encapsulated nucleic acid nanoparticle of “between about 30 nm and about 150 nm” in diameter comprising a cationic lipid (e.g., “MVL5”), a neutral lipid (e.g., DOPE), a PEG-lipid conjugate, a therapeutic nucleic acid (e.g., siRNA), and a “membrane-destabilizing peptide” of “AAVALLPAVLLALLAK (SEQ ID NO:39)” that is 100% identical to SEQ ID NO:69 claimed in the instant case, wherein the molar ratio between the cationic lipid and the neutral lipid is about 1:1. See paragraphs 0008, 0093, 0172-0174, 0235-0253; Table 1.
Since Prieve’s lipid-encapsulated nucleic acid nanoparticle fully satisfies all structural limitations set forth in the claims, it necessarily follows that Prieve’s lipid-encapsulated nucleic acid nanoparticle “is capable of penetrating a mucous layer of a gastrointestinal tract”, absent objective evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 171-183 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 15, 17-18, and 21-24 of copending Application No. 17/098,053 in view of Prieve et al. (US 2018/0221402 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the nanoparticle composition claimed in the ‘053 application claims comprising a nucleic acid, a liposome, a PEG, and a mucus penetrating peptide (e.g., SEQ ID NO:23) renders obvious the instant claims, because it would have been obvious to include a multivalent cationic lipid (MVL5) and a neutral lipid (DOPE) wherein the molar ratio between MVL5 and DOPE is about 1:1 in view of the disclosure of Prieve, who taught making a liposome comprising MVL5 and DOPE at the molar ratio of about 1:1.  In addition, SEQ ID NO:23 claimed in the ‘053 application is 100% identical to SEQ ID NO:414 claimed in the instant case. 

Claims 171-181 and 183 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 101-120 of copending Application No. 17/619,036 in view of Ghosh et al. (US 2021/0284688 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘036 application claims drawn to a delivery vehicle comprising MVL5 and a neutral lipid, wherein the delivery vehicle is stable in the gastrointestinal environment. Although the ‘036 claims do not recite the delivery vehicle comprises a nucleic acid and a mucus-penetrating peptide, it would have been obvious to incorporate a nucleic acid such as siRNA and a “mucus-penetrating peptide” into the delivery vehicle of the ‘036 claims in order to improve the delivery of the delivery vehicle to the gastrointestinal tract and also to deliver a nucleic acid-based therapeutic agent to the gastrointestinal environment, because it was known in the art that “mucus penetrating peptides could be used for delivery of a therapeutic agent” for “diseases of the gastrointestinal tract”, wherein “the peptide aids in the agent crossing the mucosal epithelia of the gastrointestinal tract to get into the bloodstream.” See paragraphs 0032-0034, 0053-0058 of Ghosh. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635